Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/21 has been entered.

Drawings
The drawings are objected to because a reference number of Figure 24C is truncated or missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Allowable Subject Matter
Claims 16, 18-20, 22-26, 31, and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Emerson (US 6,622,997) was found to be the closest prior art.  Emerson discloses a pocket hole drill guide 18 configured to be selectively coupled to a bar 12 (See Figure 1).  
Regarding claim 16, Emerson does not disclose wherein the pocket hole drill guide is coupled to a miter bar wherein the pocket hole drill guide is selectively coupled to the miter bar to allow rotation of the pocket hole drill guide relative to the miter bar. 
Regarding claims 22 and 31, Emerson further does not disclose wherein the miter bar defines an opening; a fastener extends through the opening to selectively couple the pocket hole drill guide to the miter bar; the opening defines a slot and the pocket hole drill guide is configured to rotate about an axis of the fastener and slide along a longitudinal direction of the slot.
Regarding claims 24 and 33, Emerson does not disclose wherein a base portion defining a coupling interface that is configured to be selectively coupled to the miter bar; and a block portion defining drill guide holes, wherein the block portion is configured to 
Regarding claim 26, Emerson does not disclose wherein the miter bar head defines an upright interface; and wherein the pocket hole drill guide defines a mating interface configured to selectively engage the upright interface of the miter bar to position the pocket hole drill guide at discrete positions relative to the miter bar head.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Emerson, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 16, 22, 24, 26, 31, and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722